COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 RICHARD LEE SHERMAN,                          '
                                                              No. 08-13-00105-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               271st District Court
 THE STATE OF TEXAS,                           '
                                                              of Wise County, Texas
                                               '
                            State.
                                               '                 (TC# CR16082)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 5, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David L. Richards, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 5, 2014.

       IT IS SO ORDERED this 21st day of May, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.